                    Case 1:20-cv-03266-NRB Document 8 Filed 07/07/20 Page 1 of 2


                               ORLOFF, LOWENBACH, STIFELMAN & SIEGEL, P.A.
                                                 Attorneys at Law
     Joel D. Siegel*                                                                 Laura N. Wilensky*
     Laurence B. Orloff*                    44 Whippany Road - Suite 100             Xiao Sun*
     Stanley Schwartz*                      Morristown, New Jersey 07960             Devin A. Cohen*
     Jeffrey M. Garrod*                   973.622.6200 • Fax: 973.622.3073           Alexander S. Firsichbaum*
     Samuel Feldman*                                                                 Samantha T. Alexander*
     Edmund A. Mikalauskas                  800 Third Avenue - Suite 2800            Edward J. Pudup*
     Susan M. Holzman*                       New York, New York 10022                Alexander B. Imelț
     William J. Adelson*                             212.220.4081
     Eugenia Yudanin*                               www.olss.com                     Of Counsel
     Philip C. Corbo*                                                                Ralph M. Lowenbach*
     Adam M. Haberfield                                                              Floyd Shapiro
     Craig A. Ollenschleger                                                          Sanders M. Chattman
     David Gorvitz*                                July 7, 2020
     Marc C. Singerț                                                                 Frank L. Stifelman
                                                                                                  1937-2015
                                                                                     *MEMBER NJ & NY BARS
                                                                                     ț
                                                                                         MEMBER NJ, NY & PA BARS

                                                                                     Refer To File No.
                                                                                           102371-001
          BY ECF
          Hon. Naomi Reice Buchwald, U.S.D.J.
          United States District Court
          Southern District of New York
          United States Courthouse
          500 Pearl Street
          New York, New York 10007

                         Re:     Verano Development, Inc. v. Bolivarian Republic of Venezuela
                                 1:20-CV-03266-NRB

          Dear Judge Buchwald:

                      I write on behalf of the Plaintiff Verano Development, Inc. in response to
          Your Honor’s letter to me dated July 1, 2020.

                        I attach hereto an affidavit of attempted service on the Defendant. As seen
          from the foregoing attachment, it appears that the difficulty in effecting service stems
          from the fact that the Consulate of Venezuela has closed. The parties’ agreement
          provided that the Venezuelan Consul was the agent for service.

                         We also attempted service on the Venezuelan Ambassador to the United
          States but that office is also closed (see attached FedEx tracking information).

                      If Your Honor wishes to do so, we can effect service upon Venezuelan
          Ambassador to the United Nations. If Your Honor’s wishes Service upon the




3472741
         Case 1:20-cv-03266-NRB Document 8 Filed 07/07/20 Page 2 of 2

ORLOFF, LOWENBACH, STIFELMAN & SIEGEL, P.A.


Hon. Naomi Reice Buchwald, U.S.D.J.      -2-                              July 7, 2020


Ambassador to the United Nations by overnight mail should, more than adequately, put
Venezuela on notice that this lawsuit is pending against it.

                                               Respectfully,

                                               /s/Samuel Feldman
                                               SAMUEL FELDMAN

SF/lam
Encs.
